       Case 4:21-cv-00243-RH-MAF Document 1 Filed 06/15/21 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


ROBERT PATTERSON,

      Plaintiff,

v.                                              Case No.:

GADSDEN COUNTY BOARD
OF COUNTY COMMISSIONERS,
and EDWARD DIXON, in his official
capacity,

      Defendants.

                                         /

               COMPLAINT AND REQUEST FOR JURY TRIAL

      Plaintiff, ROBERT PATTERSON, hereby sues Defendants, GADSDEN

COUNTY BOARD OF COUNTY COMMISSIONERS, and EDWARD DIXON, in

his official capacity, and alleges:

                                     JURISDICTION

      1.     This is an action involving the violation of Plaintiff’s federal civil rights

and violations of §112.3187, Florida Statutes. Jurisdiction of this Court is invoked

pursuant to 28 U.S.C. §1331 (federal question jurisdiction) and 28 U.S.C. §1343

(civil rights claim jurisdiction).
      Case 4:21-cv-00243-RH-MAF Document 1 Filed 06/15/21 Page 2 of 9




      2.     This is an action for damages in excess of Seventy-Five Thousand

Dollars ($75,000) exclusive of costs and interests.

      3.     At all times pertinent hereto, Plaintiff, ROBERT PATTERSON, has

been employed by Defendants.

      4.     At all times pertinent hereto, Defendant, GADSDEN COUNTY

BOARD OF COUNTY COMMISSIONERS, has conducted business in the State of

Florida in Gadsden County, Florida.

      5.     At all times pertinent hereto, Defendant, EDWARD DIXON, has been

the County Administrator of Gadsden County, and has been conducting business in

the State of Florida in Gadsden County, Florida. He is an official policymaker for

the Gadsden County Board of County Commissioners.

                            STATEMENT OF FACTS

      6.     Plaintiff began working for Gadsden County on August 11, 2020 as a

Project Manager in the Public Works Department. His supervisor at this time was

Lisa Robinson, the Director of Public Works for the County. The Public Works

Department is overseen by the County Administrator, who is overseen by Defendant

Gadsden County Board of County Commissioners (“GCBCC”).

      7.     Shortly after beginning his employment, Plaintiff became aware of

issues that Ms. Robinson had with various individuals employed by Gadsden

County. This included allegations of gross mismanagement, malfeasance,



                                          2
       Case 4:21-cv-00243-RH-MAF Document 1 Filed 06/15/21 Page 3 of 9




misfeasance, gross waste of public funds, and/or gross neglect of duty. Plaintiff

himself eventually complained to the Interim County Administrator, Dr. Grant, that

Ms. Robinson failed to do any work related to the hiring of prospective employees

who the Department desperately needed as they were grossly understaffed.

      8.     In October 2020, Dr. Grant, pursuant to his authority as County

Administrator, began an official investigation into Ms. Robinson, utilizing an

outside law firm to conduct the investigation. On or around October 8, 2020, Plaintiff

was interviewed as part of the County’s formal investigation into Ms. Robinson and

answered all questions honestly and provided all personal knowledge as to the

allegations made against her.

      9.     A few days after his interview in the County’s formal investigation into

Ms. Robinson, Plaintiff received a phone call from Defendant Edward Dixon, an

individual he knew from a local barber shop. Mr. Dixon questioned Plaintiff about

the investigation as well as the information he provided to the officials conducting

the investigation. Mr. Dixon also called Plaintiff to invite him over to his home to

meet with Mr. Dixon and other individuals associated with the County. After

Plaintiff declined Mr. Dixon’s invitation, Mr. Dixon sent a text message to Plaintiff

asking him to “let this thing go.”

      10.    Following the investigation, in late October/early November 2020, Ms.

Robinson was terminated from her position and replaced by the former Director of



                                          3
       Case 4:21-cv-00243-RH-MAF Document 1 Filed 06/15/21 Page 4 of 9




Public Works, Curtis Young. Shortly after this occurred, on November 19, 2020, a

Special Meeting was called by Defendant GCBCC whereby they removed Derrick

Elias as the County Administrator and immediately appointed Defendant Dixon into

this position.

       11.    Defendant Dixon worked through a transition period with the Interim

Administrator, Dr. Grant, that lasted until early January 2021, when Defendant

Dixon assumed the role as the lone County Administrator for Gadsden County. At

this time, Dr. Grant approached Plaintiff and warned him that Defendant Dixon did

not like Plaintiff due to his participation in the investigation into Ms. Robinson, a

friend of Defendant Dixon, and that his job as a Project Manager was likely in

jeopardy.

       12.    A few days later, on January 22, 2021, Defendant Dixon terminated

Plaintiff from his position as a Project Manager in the Public Works Department.

Defendant Dixon did not provide Plaintiff (who never had any disciplinary or work

performance issues) with a reason for his termination.

                 COUNT I – FIRST AMENDMENT RETALIATION

       13.    Paragraphs 1-12 are hereby re-alleged and incorporated by reference as

if fully set forth herein.

       14.    Defendants have deprived Plaintiff of his right to freedom of speech as

guaranteed by the First Amendment of the Constitution of the United States.



                                          4
       Case 4:21-cv-00243-RH-MAF Document 1 Filed 06/15/21 Page 5 of 9




      15.    The conduct and actions of Defendants was willful, wanton, and in

reckless disregard of Plaintiff’s constitutional rights.

      16.    Defendants are persons under the laws applicable to this action.

Defendants are liable, both jointly and severally with each other for their conduct,

individually and in concert, to violate the civil rights of Plaintiff under the First

Amendments to the United States Constitution.

      17.    Defendant Dixon, in his official capacity, misused his power, possessed

by virtue of state and local law and made possible only because he was clothed with

the authority of state and local law. The violation of Plaintiff’s rights, as described

above, occurred under color of state law and is actionable under 42 U.S.C. §1983.

      18.    Defendant Dixon participated in the decision to take adverse action

against Plaintiff in violation of his First Amendment right to speak freely on matters

of public concern. He is liable in his supervisory capacity and/or as the final

decisionmaker in the actions taken against Plaintiff that are complained of herein.

      19.    Defendant Dixon, although appointed, holds a position with final

policy-making authority for Defendant GCBCC. He exercised that authority in a way

that resulted in the violation of Plaintiff’s First Amendment rights. At all times

referred to herein, the Defendants acted under color of state law.

      20.    Defendant GCBCC, by authorizing, condoning, and/or ratifying

Defendant Dixon’s actions, made the decision the official policy of the County to



                                            5
       Case 4:21-cv-00243-RH-MAF Document 1 Filed 06/15/21 Page 6 of 9




retaliate against in Plaintiff’s rights under the First Amendment. As such, Defendant

GCBCC was also a final decision-maker in the actions taken against Plaintiff that

are complained of herein.

       21.    Defendant GCBCC also failed to implement adequate hiring, training,

staffing and supervisory procedures, a direct result of which Plaintiffs’ First

Amendment rights were violated.

       22.    Defendant GCBCC is responsible for hiring, training, and supervising

other employees and, when necessary, for investigating alleged wrongdoing by

persons like Defendant Dixon. At all times referred to herein, this Defendant acted

under color of state law.

       23.    As a direct and proximate result of the Defendants’ actions set forth

herein, Plaintiff has been injured and have suffered lost wages and other tangible

damages, emotional distress, mental pain and suffering, past and future pecuniary

losses, inconvenience, mental anguish, loss of enjoyment of life and other non-

pecuniary losses, along with other intangible damages. These damages have

occurred in the past and are permanent and continuing.

               COUNT II – WHISTLEBLOWER RETALIATION
                    (§112.3187, FLORIDA STATUTES)

       24.    Paragraphs 1-12 are hereby re-alleged and incorporated by reference

as if fully set forth herein.




                                         6
          Case 4:21-cv-00243-RH-MAF Document 1 Filed 06/15/21 Page 7 of 9




       25.     This is an action against Defendants under §112.3187, Florida Statutes.

At all times pertinent hereto, Plaintiff was a public employee protected under the

provisions of Chapter 112, Florida Statutes.

       26.     As stated more specifically, in part, above, Plaintiff disclosed actions

or suspected actions of gross mismanagement, malfeasance, misfeasance, gross

waste of public funds, or gross neglect of duty committed by an employee to an

appropriate local official.

       27.     Plaintiff was thereafter the victim of retaliation in that his position and

responsibilities and privilege of employment were adversely affected as a result of

disclosing actions or suspected actions of gross mismanagement, malfeasance,

misfeasance, gross waste of public funds, or gross neglect of duty committed by an

employee, as specified above.

       28.     Plaintiff maintains that the actions of Defendants, including agents of

Defendants, did so at least in part in retaliation against him for his "whistle blowing"

activities.

       29.     As a direct and proximate result of the actions taken against him by

Defendants, Plaintiff has suffered injury, including but not limited to past and future

wage losses, loss of benefits, and other tangible and intangible damages. These

damages have occurred in the past, are occurring at present and will occur in the

future.



                                             7
Case 4:21-cv-00243-RH-MAF Document 1 Filed 06/15/21 Page 8 of 9




                       PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for the following relief:

      (a) that process issue and this Court take jurisdiction over this case;

      (b) that this Court grant equitable relief against Defendants under the

      applicable counts set forth above, mandating Defendants’

      obedience to the laws enumerated herein and providing other

      equitable relief to Plaintiff including reinstatement;

      (c) enter judgment against Defendants and for Plaintiff awarding

      damages to Plaintiff from Defendants for Defendants’ violations

      of law enumerated herein;

      (d) enter judgment against Defendants and for Plaintiff permanently

      enjoining Defendants from future violations of law enumerated herein

      and placing Plaintiffs into their rightful position within Defendant

      Gadsden County Board of County Commissioners;

      (e) enter judgment against Defendants and for Plaintiff awarding

      Plaintiffs’ attorney's fees and costs; and

      (f) grant such other further relief as being just and proper under the

      circumstances.




                                    8
       Case 4:21-cv-00243-RH-MAF Document 1 Filed 06/15/21 Page 9 of 9




                        DEMAND FOR TRIAL BY JURY

       Plaintiffs hereby demand a trial by jury on all issues set forth herein which

are so triable.

       Dated this 15th day of June 2021.



                                               Respectfully submitted,


                                               /s/ Matthew D. MacNamara
                                               Matthew D. MacNamara (#113002)
                                               SCOTT & WALLACE, LLP
                                               209 E. Brevard Street
                                               Tallahassee, Florida 32301
                                               Telephone: (850) 222-7777
                                               Facsimile: (850) 222-7778
                                               matt@scottandwallacelaw.com
                                               Attorney for Plaintiff




                                           9
